674 S.E.2d 679 (2009)
ARMSTRONG
v.
KNIGHT.
No. 501P06-4.
Supreme Court of North Carolina.
February 11, 2009.
Thomasine E. Moore, Jacksonville, for Knight.
The following order has been entered on the motion filed on the 9th day of February 2009 by Plaintiff for Leave to File Petition for Writ of Mandamus:
"Motion Dismissed. Court reporter shall have up to and including the 0th day of *bad date* 0 to prepare and deliver transcript to counsel. By order of the Court in conference this the 11th day of February 2009."